Title: From George Washington to John Blair, 17 April 1758
From: Washington, George
To: Blair, John


To the President. 
Honble Sir.Fort Loud[oun] the 17th Aprl 1758.    An unlucky, but unavoidable accident happened in the neighbourhood of Pattersons fort the other day.
The Proceedings of an examining Court of Officers on that occasion (which are herewith sent) will bring your Honor acquainted with the circumstances. I caused a very strict enquiry to be made into the conduct of Mr Chew, that equal justice might be done to the dead and to the living; and it appeared, that Mr Chew had acted with great spirit and activity in pursuing the tracts of those People, and that in shooting them (altho’ it was unlucky in the event) he had done nothing that was not strictly warrantable; Lane & Cox appearing both in dress, disguise, and Behaviour, to be no other than Indians.
I think it encumbent on me to be informed by Your Honor, how the Regiment under my command, is to be furnished with Tents, ammunition, cartridge-paper, and many other requisites that may be wanted in the course of the campaign. We expect it is here to be furnished with all those articles, from His Majesty’s Stores; but it is necessary for me to learn this from Your Honor.
Captn Joshua Lewis, of the Virginia Regiment, has applied to me for leave to resign, urging as a reason, that his interest lies in the navy, and if longer neglected, it may be very detrimental to him: He has therefore, obtained my consent to do so, and my promise of mentioning the thing to your Honor.
Captn Lt Thomas Bullett will in this event, by seniority, succeed to his Company, which, with the Death of Lt Milner, and the removal of Mr Wm Henry Fairfax to the northward, cause two or three vacancies (to be filled up, I hope, by the volunteers who have served for that purpose) and some promotions of Ensigns, to Lieutenants; which will require at least half a dozen

blank commissions. I therefore beg the favor of your Honor, to send them to me; and you may depend, that in filling them, I shall have strict regard to justice, and will act conformably to the rules of the army. I have at this time, four or five blank commissions of Governor Dinwiddie’s signing, but they are now useless.
The last Assembly in their Supply Bill, provided for a Chaplain to our Regiment; for whom I had often very unsuccessfully applied to Governor Dinwiddie. I now flatter myself, that your Honor will be pleased to appoint a sober, serious man for this Duty. Common decency, Sir, in a camp calls for the services of a Divine; and which ought not to be dispensed with, altho’ the world should be so uncharitable as to think us void of Religion, & incapable of good Instructions.
I now enclose a monthly Return for march; and am, Honble Sir, Your most obedient, Humble Servant,

G:W.


Honble John Blair Esqre

